DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 01/13/2022 regarding claims 1-12 is fully considered. Of the above claims, claims 1-3, 5, 7, 11 and 12 have been amended.
Allowable Subject Matter
Claims 1-3, 5, 7, 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-4, 6 and 8-10 is the inclusion of the limitations of a print control device that causes a printing device to perform printing that include a specifying section that specifies, as a print target, an area of a captured image captured by an image capturing sensor based on both the captured image and an object distance of each pixel of the captured image, the specifying section specifying the area of the captured image by repeatedly detecting adjacent pixels of the captured image that are continuous relative to each other and have colors in a predetermined range of colors and object distance in another predetermined range of the object distance; anda control section that generates print data corresponding to the specified print target and causes the printing device to perform printing on the print target based on the print data.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
claim 5 is the inclusion of the limitations of a print control device that causes a printing device to perform printing that include a specifying section that specifies, as a print target, an area of a captured image captured by an image capturing sensor based on both the captured image and an object distance of each pixel of the captured image; and a control section that generates print data corresponding to the specified print target and causes the printing device to perform printing on the print target based on the print data, the control section generating the print data by cutting original print data associated with the print target in accordance with a shape of the print target, and causing the printing device to perform printing on the print target based on the print data, and the control section obtaining a facing shape of the print target when facing the print target based on a view angle of the captured image included in a captured image group, generating the print data by cutting the original print data in accordance with the facing shape of the print target, and causing the printing device to perform printing on the print target based on the print data.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 7 is the inclusion of the limitations of a print control device that causes a printing device to perform printing that include a specifying section that specifies, as a print target, an area of a captured image captured by an image capturing sensor based on both the captured image and an object distance of each pixel of the captured image; and a control section that generates print data corresponding to the specified print target and causes the printing device to perform 
The primary reason for allowance of claim 11 is the inclusion of the limitations of a non-transitory computer-readable storage medium storing a print control program causing a printing device to perform printing that include the program causing a computer to realize: a specifying function of specifying, as a print target, an area of a captured image captured by an image capturing sensor based on both the captured image and an object distance of each pixel of the captured image, the specifying function specifying the area of the captured image by repeatedly detecting adjacent pixels of the captured image that are continuous relative to each other and have colors in a predetermined range of colors and object distance in another predetermined range of the object distance; and a control function of generating print data corresponding to the specified print target and causing the printing device to perform printing on the print target based on the print data.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
claim 12 is the inclusion of method steps of a printed matter production method of producing a printed matter by a printing device that include a specifying step of specifying, as a print target, an area of a captured image captured by an image capturing sensor based on both the captured image captured by an image capturing sensor and an object distance of each pixel of the captured image, the specifying step specifying the area of the captured image by repeatedly detecting adjacent pixels of the captured image that are continuous relative to each other and have colors in a predetermined range of colors and object distance in another predetermined range of the object distance; and a printing step of generating print data corresponding to the specified print target and forming the printed matter based on the print data by the printing device. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




23 January 2022
/KENDRICK X LIU/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853